Citation Nr: 1209503	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-39 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

3.  Entitlement to an increased rating in excess of 10 percent for a left ankle disability.

4.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969 and from September 1970 to September 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision, denying the issues of increased rating, and a June 2008 rating decision, denying the issues of service connection, both by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

The Veteran has claimed and the RO adjudicated service connection for PTSD.  However, the Board notes the Veteran was diagnosed with anxiety disorder at the January 2011 VA examination.  A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

The Veteran contends that his diagnosed psoriasis and PTSD are caused by exposure to Agent Orange during his service in the Republic of Vietnam.

In order to establish service connection for a claimed disability, the facts must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b) (2011). 

To prevail on the issue of service connection, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected condition.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

When adjudicating a claim for service connection, all theories of entitlement - direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

The Veteran underwent a VA skin examination in January 2007 where it was noted he developed generalized psoriasis two and a half months prior.  A physical examination revealed generalized erythema and scaling with fissures on both soles with thick keratoderma.  In addition, 80 percent of the entire skin and 20 percent of the exposed skin was affected.  The Board however, finds that examination is not adequate for rating purposes as the VA examiner did not review the service treatment records and no opinion was given regarding the etiology of the skin condition.  Therefore, the Board finds that further examination is necessary to determine whether the Veteran's current diagnosis of psoriasis is related to his military service or whether it is related to his herbicide exposure during service in Vietnam.

In addition, the Veteran claims that his PTSD is related to his combat experiences in service.  The Veteran was afforded a VA examination in January 2011, where the examiner opined the Veteran's mental conditions started with the Veteran's skin problems.  The examiner also concluded that the Veteran's mental disorder was not related to his service, but did not provide any rationale for that conclusion.

As it is possible the Veteran's diagnosed mental condition is secondary to the Veteran's skin disorder, the Board, therefore, finds that the claim for service connection for a psychiatric disorder is inextricably intertwined with the psoriasis claim at issue and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, because the examination did not provide a conclusion for the finding that a mental disorder was not related to service, further examination is needed.

The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The claims file indicates the Veteran was last afforded a VA examination for his left ankle disability in May 2009.  In addition, no VA examination has been afforded to the Veteran for his service connected tinea pedis condition.  Therefore, the Board is of the opinion that current VA examinations are necessary to ascertain the current manifestations and severity of the Veteran's service connected left ankle disability and tinea pedis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any psoriasis.  The examiner must review the claims file and must note that review in the report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should provide an opinion as to whether the Veteran's current diagnosis of psoriasis is at least as likely as not (50 percent or greater probability) the result of active military service, or is the result of any possible exposure herbicide agents during his service.  The examiner should consider and address the Veteran's service medical records and VA medical records, including all prior VA examination records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology when discussing the offered opinion. 

2.  Schedule the Veteran for a VA examination to determine the etiology of any mental disorder.  The examiner must review the claims file and must note that review in the report.  All necessary tests should be conducted.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV.  The examiner should state whether a diagnosis of PTSD is warranted, and should specifically state whether each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to the fear of hostile military or terrorist activity during the Veteran's service.  For every mental disorder diagnosed, the examiner should provide an opinion as to whether the mental disorder is at least as likely as not (50 percent or greater probability) the result of active military service.  The examiner should consider and address the Veteran's service medical records and VA medical records, including all prior VA examination records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology when discussing the opinion. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his service connected left ankle disability.  The examiner must review the claims file and must note that review in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's service-connected left ankle disability, including any associated neurological involvement.  The examiner should provide ranges of active and passive motion of the left ankle, measured in degrees.  The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the left ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use. 

4.  Schedule the Veteran for a VA examination to determine the current severity of his service connected tinea pedis.  The examiner must review the claims file and must note that review in the report.  All necessary tests should be conducted.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's tinea pedis.  The examiner should provide specific findings as to the percentage of the Veteran's body affected by tinea pedis, and the percentage of the exposed areas affected.  The examiner must also indicate whether treatment has included systemic therapy such as corticosteroids or other immunosuppressive drugs and the total duration of that treatment during the past 12 month period.  Also, the examiner should specifically comment on the impact of the Veteran's tinea pedis on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, the service connected disability is of such severity to result in an inability to obtain and to maintain employment.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


